  
Asociacion de Servicios Medicos Costarricenses
(Hospital Clinica Biblica)
 
Medical Tourism Agency (MTA)
Consulting Agreement
 
This Medical Tourism Consulting Agreement (the “Agreement” or “Contract”) is
entered into this January 1st, 2010 (the “Effective Date”) by and between
Asociacion de Servicios Medicos Costarricenses dba Hospital Clinica Biblica,
with its principal place of businesses Calle Central y Primera, Avenidas 14 y
16, San Jose, Costa Rica (“HCB”) and Global Health Voyager with its principal
place of business is California, USA (“MTA”).
 
By means of the Agreement herein contained, the parties adhere to the Contract
and agree as follows;
 
Article 1                      Contract Documents
 
This contract and agreement shall consist of this Signature Document along with
the following documents, exhibits and attachments, all of which by this
reference are of importance and made part of this Contract;
 
Part I:                      Scope of Work
Part II:                     Commercial Terms
Part III:                    General Terms
 
In case of conflict between the parts of this contract, exhibits or attachments,
the order of priority shall be as follows;
 
1.1                            Part I
1.2                            Part II
1.3                            Part III
 
Article 2                      Scope of Work
 
Unless expressively stated elsewhere in this Contract, both parties shall
perform the work as described in Part I: Scope of Work, for or in connection
with the arrangement of bringing patients from countries overseas, in order to
receive medical services at Hospital Clinica Biblica (HCB).
 
Article 3                      Contract Price
 
Full compensation, for complete performance of the work in compliance with all
terms and conditions of this Contract, shall be described in Part II: Commercial
Terms.
 
This agreement shall commence on January 1, 2010 and shall remain effective for
24 months, i.e. until December 31, 2011. The parties will re-negotiate the
agreement at the end of this period.
 
Contract Part I: Scope of Work
 
1.           Scope of Work for MTA

 
1

--------------------------------------------------------------------------------

 
 
 
MTA will refer patients to HCB and, in coordination with HCB, will organize and
schedule local transportation services, hotel accommodation and tours.
 
1.1 MTA will seek approval from the staff and coordinators of HCB for
promotional activities on MTA web site, newspaper advertisements, special
orientations and distribution of HCB information packages of facility and
Doctors, etc.
 
1.2 Communication with patients, customers, and third party payer regarding the
transfer of patients or customers in order to receive service and/or treatment
at the HCB.
 
1.3 Arrangement for payment of treatment either by the concerned third party
payer or directly by the patient or customer, to HCB. MTA will provide HCB with
notice of payment by patient of fifteen percent (15%) of the Estimate Costs into
an escrow account no later than 15 days in advance of services.
 
1.4 MTA will develop a comprehensive marketing program to promote the services
of HCB with a particular emphasis on introducing patients to the medical and
surgical procedures offered at HCB.
 
2.           Scope of Work for Hospital Clinica Biblica (HCB)
 
2.1 HCB through its International Office will provide MTA with an English
speaking patient coordinator who can also coordinate with MTA to provide the
following services for the patient: meet and greet at the hospital, assistance
to and from appointments, assistance with admissions, airport pick up and drop
off, transportation and recovery home accommodations for MTA clients. Through
the International Office and its patient’s coordinators, HCB can also assist
with ambulance arrangements and other special needs if notified in advance by
MTA.
 
2.2 HCB through its International Office will also provide MTA with a
pre-arrival consultation concerning patients, via fax or email, as well as
follow-up recommendations when available from physician after patients’ return
to their country of domicile.
 
2.3 Selection of experienced and internationally qualified physicians to provide
treatment for patients or customers under this contract.
 
2.4 Provision of International Ward (if available) with all necessary equipment
and facilities (with exception as indicated by his/her physician(s)) including
but not limited to high-quality medical care and nursing services, as well as
easily accessible Internet stations and international telephone lines.
 
2.5 HCB through its International Office will do their best to respond to all
email inquiries, sent by MTA referrals, promptly and no longer than 24 hours
from receipt.
 
2.6 Arrangement of English translator to assist patients if needed.
 
Contract Part II: Commercial Terms

 
2

--------------------------------------------------------------------------------

 
 
1. HCB agrees to provide MTA a price list with Contract Package Prices for WITA
customers.
 
2. HCB reserves the right to adjust Contract Package Prices and price list
periodically and will do its best to notify MTA of these changes. HCB reserves
the right to change Contract Package Prices, price lists and estimates with no
previous notice or authorization from MTA.
 
 
2.1
HCB will honor Contract Package Prices for patients in which the agreed upon
advance payment has been received by HCB as outlined in section 5.1.

 
3. The total amount of the service and/or treatment fee for HCB performance
(hereinafter referred to as “the Contract Package Price”) shall be invoiced
directly to the concerned third party payers, patients or customers prior to
service and a copy can be made available for MTA upon request.
 
 
3.1
HCB will not be responsible for providing medical services unless the Contract
Package Price has been paid in full prior to the patient’s hospitalization or
treatment.

 
 
3.2
The Contract Package Price is an approximate estimate based on hospital costs
and doctor fees for previous patients who have undergone the same procedure. HCB
will do its best to make sure the final price invoiced does not exceed the
Contract Package Price. However, there are circumstances that may increase the
final bill which include but are not limited to: medical complications, extended
hospital stays, additional medical services, medical history or illness of
patient, undisclosed medical conditions, extras (phone calls, meals for guest,
etc.).

 
4. The patient will be responsible for paying all charges not included in the
Contract Package Price at time of discharge to HCB unless otherwise negotiated
with MTA.
 
5. HCB will require a fifteen percent (15%) partial payment in advance from the
concerned third party payers, patients or customers in order to reserve space at
the hospital for all inpatient procedures, as outlined in section 5.1. The
fifteen percent (15%) partial payment will be calculated based on the procedures
estimated cost as quoted by HCB and should be received by MTA and deposited into
a secure escrow account no later than 15 days prior to the patients
hospitalization.
 
 
5.1
Once advanced payment has been received by HCB from third party payers, patients
or customers, or placed into an approved escrow account by MTA, HCB will proceed
to reserve space at the hospital for all in patient procedures with the
understanding that all reservations are subject to change. On rare occasions
medical emergencies may limit HCB ability to provide the agreed upon service at
the time reserved. In these cases the patient will be scheduled for the next
available opening. In these rare cases HCB International Department is available
to assist patients until medical services are rescheduled.

 
6. HCB agrees to compensate MTA as follows:

 
3

--------------------------------------------------------------------------------

 
 
 
6.1
Ten percent (10%) of the referred patient’s Contract Package Price if MTA sends
less than three surgical patients a month.

 
 
6.2
Twelve point five percent (12.5%) of the referred patient’s Contract Package
Price if MTA sends three or four surgical patients a month.

 
 
6.3
Fifteen percent (15%) of the referred patient’s Contract Package Price if MTA
sends five or more surgical patients a month.

 
 
6.4
The commissions for the current month will be calculated based on the preceding
months’ volume of patients.

 
 
6.5
MTA will deduct its commissions directly from the partial payment paid in
advance by each patient referred and send the balance (if any) to HCB.

 
 
6.6
At discharge, the referred patient is responsible for paying any additional
expenses incurred during treatment over the Contract Package Price directly to
HCB upon presentation of a detailed itemization of expenses.

 
7. HCB will provide MTA with a monthly report detailing treatment received from
referred patients as well as complete billing details including total billed.
Said report will be provided to MTA no later than the 15th of each month for the
activity in the prior month.
 
8. HCB will compensate MTA at the same rates outlined in section 6 for payments
made over and above the Contract Package Price for any additional procedures the
patient may decide to have while at HCB. Payments made over and above the
Contract Package Price for medical emergencies and complications are exempt from
commissions.
 
9. MTA shall submit monthly invoice for commission on payments by referred
patients over the Contract Package Price in the name of HCB with the above
address included, and forward them to international@clinicabiblica.com under the
name of Brad Cook. All invoices must show MTA‘s address as well as a relevant
account number.
 
10. If the referred patient, after commencement of treatment or diagnostics
declines to continue or have the treatment or diagnostics for any reason not due
to any fault of the HCB, the payment made by the referred patient for such
treatment or diagnostics shall be returned to the referred patient after
adjusting actual expenditure incurred up to the time of stopping the treatment.
 
11. Payments to MTA as outlined in section 8 will be made within 45 days
following the date of discharge for the revenues collected from patients in the
prior month when proper invoice has been received by HCB. MTA will send invoice
to HCB before payment can be made.
 
Contract Part 111: General Terms
 
1. Both parties agree to hold in confidence any materials or information related
to the Contract, and not to divulge them to third parties without the written
consent of the other party.
 
2. Both parties agree not to issue news releases or other advertising pertaining
to the work of this Contract without first obtaining the written approval from
the other party.

 
4

--------------------------------------------------------------------------------

 
 
3. All communication pursuant to or in connection with this Contract shall be
conducted in English.
 
4. This Contract is specifically for MTA who shall not subcontract all or any
portion of the work under this Contract, without first notifying HCB of the
intended subcontract and obtaining HCB approval of the subcontract and
subcontractor in writing.
 
5. Any dispute between the parties not settled by amicable agreement, whether
resulting from any claim in contract or at law, which may arise in connection
with the Contract, or the inter- operation, application, validity, breach or
termination of the Contract or of any provision thereof, shall exclusively be
referred to and finally settled by arbitration of three arbitrators, one
appointed by HCB, one appointed by MTA and one appointed by the current
president of the Chamber of Commerce of the USA and Costa Rica. The place of
arbitration shall be San Jose, Costa Rica. The arbitration proceedings shall be
held in the Spanish language.
 
6. This Contract will be terminated when:
 
 
6.1
At the end of the Contract term, as stated above, both parties agree not to
continue the Contract.

 
 
6.2
Upon 60 days notice by either party to terminate this Contract for any reason.

 
 
6.3
One of the parties breaching the Contract fails to respond to the other party’s
written request within one month.

 
The two parties, having read all the terms and conditions pertaining to this
Agreement, accept them entirely and hereby affix their signatures as evidence.
 
[exhibit10-7.jpg]

 
5

--------------------------------------------------------------------------------

 
